DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/09/2020 has been entered. The claims 1, 5, 7 and 10 have been amended. The claims 23-24 have been newly added. The claims 17-18 and 21-22 have been cancelled. The claims 1-16, 19-20 and 23-24 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly cited Imanishi reference. 
Applicant's arguments filed 11/09/2020 against the previously cited Fujiwara reference have been fully considered but are they are not found persuasive. 
In Page 11 of Remarks, applicant alleged that Fujiwara does not change the height so that the height decreases as the distance from the camera decreases….it cannot be said that the entire object becomes longer as the object moves away from the viewpoint. The examiner cannot 
Fujiwara clearly shows at FIG. 6 that the shapes/forms/appearances of the object 4b and 4c are altered from their original shapes/forms/appearances relative to the object 4a. 
The term “deform” is subject to broadest reasonable interpretation. For example, changing from a first shape to a second shape constitutes a deformation. The examiner’s broadest interpretation has sound basis. Yamazaki et al. US-PGPUB No. 2009/0060394 (not relied in the Office Action) is cited to explain the term deformation. Yamazaki teaches at FIG. 18 and Paragraph 0118 changing from a first rectangular shape to a second rectangular shape constitutes a deformation. Accordingly, Fujiwara meets the claimed deformation. 
Fujiwara explicitly teaches at FIG. 6 and Paragraph 0080 the claim limitation of “produce an image of the virtual space based on the virtual camera; wherein the image processing apparatus is further configured to perform first object control processing that deforms a plurality of first kind objects out of the objects arranged in the virtual space in accordance with a distance from the virtual camera so as to go away from the virtual camera” (Fujiwara teaches at Paragraph 0080 and FIG. 6 deforming/changing the shape of destination objects 4c/4b in reference to the destination object 4a in dependence upon their distances from the virtual camera so as to go further away at least in one of the vertical direction and the horizontal direction from the virtual camera by shrinking the height/width of the virtual objects 4b and 4c away from the virtual camera), “the first object control processing deforms the plurality of the first kind objects so that when the distance of the first kind objects from the virtual camera decreases, length of the first kind objects decreases such that the height of the first kind objects Fujiwara teaches at FIG. 6 and Paragraph 0080 deforming the plurality of first kind of objects 4b and 4c so that when the distance of the first kind of objects 4b and 4c from the virtual camera decreases, the length/width of the first kind of objects 4b and 4c decreases such that the height of the first kind of objects decreases). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 1: 
Sakaguchi teaches an image processing apparatus, comprising: 
A processor (e.g., CPU of the game apparatus 3 in Paragraph 0127); and 
A memory configured to store computer readable instructions that, when executed by the processor, cause the image processing apparatus to (e.g., Paragraph 0130 “the systems and methods described herein may be stored in one or more on-board and/or removable memory devices”. See also Paragraph 0002): 
control objects arranged in a virtual space (e.g., Sakaguchi teaches at Paragraph 0025-0026 that the display control system is configured to control in accordance with the operation performed onto an operation device a display content for the display section. The display control system includes an input data obtaining section, a control section and a display control section….The control section controls a predetermined object in a virtual space base on the input direction. The display control section causes the display section to display an image in accordance with an attitude of the operation device); 
control a virtual camera that is movably arranged in the virtual space (e.g., Sakaguchi teaches at Paragraph 0025-0026 that the display control system is configured to control in accordance with the operation performed onto an operation device a display content for the display section. The display control system includes an input data obtaining section, a control section and a display control section….The control section controls a predetermined object in a virtual space base on the input direction. The display control section causes the display section to display an image in accordance with an attitude of the operation device…Here the predetermined object may be a virtual camera or an object operated by a user. Sakaguchi teaches at Paragraph 0065 that the orientations of the first virtual camera C1 and the second virtual camera C2 are controlled by the attitude of the terminal device 7). 
Sakaguchi at least suggests the claim limitation: 
produce an image of the virtual space based on the virtual camera; wherein the image processing apparatus is further configured to perform first object control processing that deforms a plurality of first kind objects out of the objects arranged in the virtual space in accordance with a distance from the virtual camera so as to go away from the virtual camera (Sakaguchi teaches at Paragraph 0025-0026 that the display control section causes the display section to display an image in accordance with an attitude of the operation device and causes the display section to display an image based on a predetermined object controlled by the control section…Here the predetermined object may be a virtual camera or an object operated by a user. 
Sakaguchi teaches at Paragraph 0068 that a tree object 84b having been displayed in a left region of the screen before the rotation comes outside the imaging range of the first virtual camera C1 after the rotation and is not displayed on the screen any more). 
Sakaguchi does not explicitly teach the claim limitation of “the first object control processing deforms the plurality of the first kind objects so that when the distance of the first kind objects from the virtual camera decreases, length of the first kind objects decreases such that the height of the first kind objects decreases”. 
However, Fujiwara explicitly teaches at FIG. 6 and Paragraph 0080 the claim limitation of “produce an image of the virtual space based on the virtual camera; wherein the image processing apparatus is further configured to perform first object control processing that deforms a plurality of first kind objects out of the objects arranged in the virtual space in accordance with a distance from the virtual camera so as to go away from the virtual camera” (Fujiwara teaches at Paragraph 0080 and FIG. 6 deforming/changing the shape of destination objects 4c/4b in reference to the destination object 4a in dependence upon their distances from the virtual camera so as to go further away at least in one of the vertical direction and the horizontal direction from the virtual camera by shrinking the height/width of the virtual objects 4b and 4c away from the virtual camera), “the first object control processing deforms the plurality of the first kind objects so that when the distance of the first kind objects from the virtual camera decreases, length of the first kind objects decreases such that the height of the first kind objects decreases” (Fujiwara teaches at FIG. 6 and Paragraph 0080 deforming the plurality of first kind of objects 4b and 4c so that when the distance of the first kind of objects 4b and 4c from the virtual camera decreases, the length/width of the first kind of objects 4b and 4c decreases such that the height of the first kind of objects decreases). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Sakaguchi’s virtual camera to have incorporated the functionality of Fujiwara’s virtual camera to have manipulated the length and height of the virtual objects in proportional to the virtual objects’ distance from the virtual camera. One of the ordinary skill in the art would have controlled the attributes of the virtual objects in the view range of the virtual camera according to the virtual objects’ distances from the virtual camera.
Additionally, Fujiwara further teaches the claim limitation: the image processing apparatus to (e.g., FIG. 1): 
control objects arranged in a virtual space (e.g., FIG. 6 in view of FIG. 3); 
control a virtual camera that is movably arranged in the virtual space (e.g., Fujiwara teaches at Paragraph 0064 that the view point determines a visual field on a display and the viewpoint is movably arranged in the virtual space).; 
produce an image of the virtual space based on the virtual camera; wherein the image processing apparatus is further configured to perform first object control processing that deforms a plurality of first kind objects out of the objects arranged in the virtual space in accordance with a distance from the virtual camera so as to go away from the virtual camera (Fujiwara teaches at Paragraph 0080 and FIG. 6 deforming/changing the shape of destination objects 4c/4b in reference to the destination object 4a in dependence upon their distances from the virtual camera so as to go further away at least in one of the vertical direction and the horizontal direction from the virtual camera by shrinking the height/width of the virtual objects 4b and 4c away from the virtual camera. Fujiwara shows at FIG. 3 that the virtual objects 2c/2b/2a are deformed depending upon their distances from the virtual camera so as to go away from the virtual camera). 
Fujiwara suggests at FIG. 3 the claim limitation “the plurality of the first kind objects are deformed such that a shape and direction of the fist kind objects changes so that the first kind objects incline away from a position of the virtual camera”. 
However, Imanishi teaches the claim limitation:  “the plurality of the first kind objects are deformed such that a shape and direction of the fist kind objects changes so that the first kind objects incline away from a position of the virtual camera” (Imanishi further teaches at Paragraph 0046-0054 and FIGS. 5A-5B that after the perspective transformation, a shape and direction of the virtual objects changes, depending upon their distance from the virtual viewpoint and Imanishi teaches at Paragraph 0053 that each virtual viewpoint image has the virtual viewpoint at the center and at Paragraph 0054 that “inclination of a display object would be larger with increasing distance from the center of the image”. 
Imanishi teaches at FIGS. 5A-5B and Paragraph 0045 and Paragraph 0050 that the image data on the ground coordinate system is created as a virtual viewpoint image. Imanishi teaches at FIGS. 5A-5B that a shape and direction of the display objects in the virtual viewpoint image changes so that the display objects incline away depending upon the distance from the virtual viewpoint at the center of the image). 
Additionally, Imanishi further teaches the claim limitation: “the first object control processing deforms the plurality of the first kind objects so that when the distance of the first kind objects from the virtual camera decreases, length of the first kind objects decreases such that the height of the first kind objects decreases” (Imanishi teaches at FIG. 5A-5B generating the virtual image with respect to virtual viewpoint B/C such that the length/height of the first kind objects (originally having height of 1.5 m) on the right side of the road relative to the length/height of the first kind objects (originally having height of 1.5 m) on the left side of the road decreases depending upon their distances from the virtual viewpoint at the center of the virtual image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Imanishi’s teaching at FIGS. 5A-5B and Paragraph 0053-0054 when applied to Fujiwara FIG. 6 would have performed inclination of the virtual objects depending upon their distances from the virtual viewpoint so as to be inclined from a position of the virtual viewpoint in addition to have decreased the length/height of the virtual objects in dependence upon the their distances from the virtual viewpoint. One of the ordinary skill in the art would have been motivated to have provided the inclination of the display objects on the virtual viewpoint image so that the inclination of a display object would be larger with increasing distance from the virtual viewpoint (Imanishi Paragraph 0053-0054). 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the virtual camera follows a second object in the virtual space and the first kind objects deform in a vicinity of the second object to appear as the second object pushing aside the first kind objects.
However, Imanishi further teaches the claim limitation that the virtual camera follows a second object in the virtual space and the first kind objects deform in a vicinity of the second object to appear as the second object pushing aside the first kind objects (Imanishi teaches at Paragraph 0053-0054 and FIGS. 5A-5B that the virtual viewpoint follows a second object at the center of the virtual image and the first kind objects away from the center of the image in a vicinity of the second object to appear as the second object pushing aside the first kind objects).

Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the length of the first kind objects corresponds to a straight line distance connecting a bottom side of the first kind objects and an apex of the first kind objects and the height of the first kind objects corresponds to a straight line distance from a ground in the virtual space to the apex of the first kind objects. 
Imanishi and Fujiwara further teach the claim limitation that the length of the first kind objects corresponds to a straight line distance connecting a bottom side of the first kind objects and an apex of the first kind objects and the height of the first kind objects corresponds to a straight line distance from a ground in the virtual space to the apex of the first kind objects (Imanishi FIGS. 5A-5B and Fujiwara FIG. 6). 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Maeta et al. US-PGPUB No. 2012/0146992 (hereinafter Maeta); Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the image processing apparatus is further configured to receive an 
However, Sakaguchi/Imanishi at least suggests, but Maeta further teaches the claim limitation that the image processing apparatus is further configured to receive an operation input by a user, wherein the virtual camera moves in the virtual space according to the operation input by the user (e.g., 
Imanishi teaches at FIGS. 7-8 that the virtual viewpoint moves in the virtual space according to the input operation by the vehicle driver. 
Sakaguchi teaches at Paragraph 0025-0026 that the display control system is configured to control in accordance with the operation performed onto an operation device a display content for the display section. The display control system includes an input data obtaining section, a control section and a display control section....The control section controls a predetermined object in a virtual space base on the input direction. The display control section causes the display section to display an image in accordance with an attitude of the operation device ...Here the predetermined object may be a virtual camera or an object operated by a user. Sakaguchi teaches at Paragraph 0065 that the orientations of the first virtual camera Cl and the second virtual camera C2 are controlled by the attitude of the terminal device 7.
Maeta teaches at Paragraph 0107 that the virtual camera 106, the aim object 105 and the own plane object 101 have moved forward. Maeta teaches at Paragraph 0111 that the virtual camera 106, the aim object 105 and the own plane object 101 in FIG. 6(1) have moved forward from the state shown in FIG. 5(1). Mae5ta teaches at Paragraph 0133 that the CPU 311 causes the virtual camera 106, the aim object 105 and the own plane object 101 in the virtual 3D space to automatically move in the forward direction).

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the objects arranged in the virtual space further include a second kind object that is controlled according to the operation input by the user, the image processing apparatus if further configured to perform second object control processing that controls a position of the second kind object in the virtual space according to the operation input by the user, and the virtual camera is controlled to follow the second kind object so that the second kind object can enter into a field of view of the virtual camera.
However, Sakaguchi further teaches the claim limitation that the objects arranged in the virtual space further include a second kind object that is controlled according to the operation input by the user, the image processing apparatus if further configured to perform second object control processing that controls a position of the second kind object in the virtual space according to the operation input by the user, and the virtual camera is controlled to follow the second kind object so that the second kind object can enter into a field of view of the virtual camera (Sakaguchi further teaches at Paragraph 0069 that a sun object 85 which was not displayed on the screen before the rotation because it was located upper than and outside the screen in the virtual space, has entered the imaging range of the first virtual camera Cl after the rotation, and is displayed on the screen). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first object control processing performs the deformation such that the length and the height of the first kind objects change so as to be proportional to the distance of the first kind objects from the virtual camera or a square of the distance of the first kind objects from the virtual camera. 
However, Fujiwara explicitly teaches at FIG. 6 and Paragraph 0080 the claim limitation that the first object control processing performs the deformation such that the length and the height of the first kind objects change so as to be proportional to the distance of the first kind objects from the virtual camera or a square of the distance of the first kind objects from the virtual camera. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Sakaguchi’s virtual camera to have incorporated the functionality of Fujiwara’s virtual camera to have manipulated the length and height of the virtual objects in proportional to the virtual objects’ distance from the virtual camera. One of the ordinary skill in the art would have controlled the attributes of the virtual objects in the view range of the virtual camera according to the virtual objects’ distances from the virtual camera.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 5: 
Sakaguchi teaches an image processing apparatus, comprising: 
An input device configured to receive an operation input by a user (
e.g., Sakaguchi teaches at Paragraph 0025-0026 that the display control system is configured to control in accordance with the operation performed onto an operation device a display content for the display section. The display control system includes an input data obtaining section, a control section and a display control section....The control section controls a predetermined object in a virtual space base on the input direction. The display control section causes the display section to display an image in accordance with an attitude of the operation device);  
and a processing system, including at least one processor, the processing system configured to: 
control objects arranged in a virtual space (
e.g., Sakaguchi teaches at Paragraph 0025-0026 that the display control system is configured to control in accordance with the operation performed onto an operation device a display content for the display section. The display control system includes an input data obtaining section, a control section and a display control section....The control section controls a predetermined object in a virtual space base on the input direction. The display control section causes the display section to display an image in accordance with an attitude of the operation device); 
control a virtual camera that is movably arranged in the virtual space (e.g., Sakaguchi teaches at Paragraph 0025-0026 that the display control system is configured to control in accordance with the operation performed onto an operation device a display content for the display section. The display control system includes an input data obtaining section, a control section and a display control section.... The control section controls a predetermined object in a virtual space base on the input direction. The display control section causes the display section to display an image in accordance with an attitude of the operation device ...Here the predetermined object may be a virtual camera or an object operated by a user. Sakaguchi teaches at Paragraph 0065 that the orientations of the first virtual camera Cl and the second virtual camera C2 are controlled by the attitude of the terminal device 7).

Sakaguchi at least suggests the claim limitation: produce an image of the virtual space based on the virtual camera, wherein the objects arranged in the virtual space include a plurality of first kind objects and a second kind object that is controlled in accordance with the operation input by the user, processing system is further configured to determine, based on the virtual camera, whether at least a part of the second kind object is hindered by the first kind objects, and in a case of a hindering state, perform first object control processing that deforms the first kind objects so that the first kind objects go away from the virtual camera 
 (Sakaguchi teaches at Paragraph 0025-0026 that the display control section causes the display section to display an image in accordance with an attitude of the operation device and causes the display section to display an image based on a predetermined object controlled by the control section...Here the predetermined object may be a virtual camera or an object operated by a user. 
Sakaguchi teaches at Paragraph 0068 that a tree object 84b having been displayed in a left region of the screen before the rotation comes outside the imaging range of the first virtual camera Cl after the rotation and is not displayed on the screen any more).

Sakaguchi does not explicitly teach the claim limitation of “produce an image of the virtual space based on the virtual camera, wherein the objects arranged in the virtual space include a plurality of first kind objects and a second kind object that is controlled in accordance with the operation input by the user, processing system is further configured to determine, based on the virtual camera, whether at least a part of the second kind object is hindered by the first kind objects, and in a case of a hindering state, perform first object control processing that deforms the first kind objects so that the first kind objects go away from the virtual camera” (Fujiwara teaches at Paragraph 0080 and FIG. 6 deforming/changing the shape of destination objects 4c/4b in reference to the destination object 4a in dependence upon their distances from the virtual camera so as to go away at least from the vertical direction from the virtual camera), and “the first object control processing deforms the plurality of the first kind objects so that when the distance of the first kind objects from the virtual camera decreases, length of the first kind objects decreases such that the height of the first kind objects decreases” (Fujiwara teaches at FIG. 6 and Paragraph 0080 deforming the plurality of first kind of objects 4b and 4c so that when the distance of the first kind of objects 4b and 4c from the virtual camera decreases, the length/width of the first kind of objects 4b and 4c decreases such that the height of the first kind of objects decreases). 

Fujiwara suggests at FIG. 3 the claim limitation “the plurality of the first kind objects are deformed such that a shape and direction of the fist kind objects changes so that the first kind objects incline away from a position of the virtual camera”. 
However, Imanishi teaches the claim limitation:  “the plurality of the first kind objects are deformed such that a shape and direction of the fist kind objects changes so that the first kind objects incline away from a position of the virtual camera” (Imanishi further teaches at Paragraph 0046-0054 and FIGS. 5A-5B that after the perspective transformation, a shape and direction of the virtual objects changes, depending upon their distance from the virtual viewpoint and Imanishi teaches at Paragraph 0053 that each virtual viewpoint image has the virtual viewpoint at the center and at Paragraph 0054 that “inclination of a display object would be larger with increasing distance from the center of the image”. 
Imanishi teaches at FIGS. 5A-5B and Paragraph 0045 and Paragraph 0050 that the image data on the ground coordinate system is created as a virtual viewpoint image. Imanishi teaches at FIGS. 5A-5B that a shape and direction of the display objects in the virtual viewpoint image changes so that the display objects incline away depending upon the distance from the virtual viewpoint at the center of the image). 
Imanishi teaches at FIG. 5A-5B generating the virtual image with respect to virtual viewpoint B/C such that the length/height of the first kind objects (originally having height of 1.5 m) on the right side of the road relative to the length/height of the first kind objects (originally having height of 1.5 m) on the left side of the road decreases depending upon their distances from the virtual viewpoint at the center of the virtual image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Imanishi’s teaching at FIGS. 5A-5B and Paragraph 0053-0054 when applied to Fujiwara FIG. 6 would have performed inclination of the virtual objects depending upon their distances from the virtual viewpoint so as to be inclined from a position of the virtual viewpoint in addition to have decreased the length/height of the virtual objects in dependence upon the their distances from the virtual viewpoint. One of the ordinary skill in the art would have been motivated to have provided the inclination of the display objects on the virtual viewpoint image so that the inclination of a display object would be larger with increasing distance from the virtual viewpoint (Imanishi Paragraph 0053-0054). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 

The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the objects arranged in the virtual space further includes a third kind object as a ground, and the first kind object is an object of a vertically-long shape arranged on the third kind object, and the deformation is performed such that a length from an upper surface of the third kind object to an upper end of the first kind object decreases, so that a height from the upper surface of the third kind object to the upper end of the first kind object decreases, as the distance of the first kind objects from the virtual camera decreases.
However, Fujiwara explicitly teaches at FIG. 6 and Paragraph 0080 the claim limitation that the objects arranged in the virtual space further includes a third kind object as a ground, and the first kind object is an object of a vertically-long shape arranged on the third kind object, and the deformation is performed such that a length from an upper surface of the third kind object to an upper end of the first kind object decreases, so that a height from the upper surface of the third kind object to the upper end of the first kind object decreases, as the distance of the first kind objects from the virtual camera decreases. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 7:
The claim 7 is in parallel with the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 7 further recites a non-transitory computer readable storage medium storing a game program that is executed by a computer, wherein the game 
However, Sakaguchi further teaches a non-transitory computer readable storage medium storing a game program that is executed by a computer, wherein the game program, when executed, causes the computer to provide execution [of the functions set forth in the claim 1] (Sakaguich Paragraph 0057 and Paragraph 0122).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Maeta et al. US-PGPUB No. 2012/0146992 (hereinafter Maeta); Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation wherein an operation input by a user is received, and the virtual camera is moved in the virtual space according to the operation input by the user.
The claim 8 is subject to the same rationale of rejection as the claim 2.
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the objects arranged in the virtual space further include a second kind object that is controlled according to the operation input by the user, second object controlling processing is performed that controls a position of the second kind object in the virtual space according to the operation input by the user, and the virtual camera is controlled to 
The claim 9 is subject to the same rationale of rejection as the claim 3. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 10: 
The claim 10 is in parallel with the claim 5 in the form of a non-transitory computer readable storage medium claim. The claim 10 further recites a non-transitory computer readable storage medium storing a game program that is executed by a computer, wherein the game program, when executed, causes the computer to provide execution [of the functions set forth in the claim 1].
However, Sakaguchi further teaches a non-transitory computer readable storage medium storing a game program that is executed by a computer, wherein the game program, when executed, causes the computer to provide execution [of the functions set forth in the claim 1] (Sakaguich Paragraph 0057 and Paragraph 0122). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 11: 

However, Fujiwara explicitly teaches at FIG. 6 and Paragraph 0080 the claim limitation that the objects arranged in the virtual space further includes a third kind object as a ground, and the first kind object is an object of a vertically-long shape arranged on the third kind object, and the deformation is performed so that a length from an upper surface of the third kind object to an upper end of the first kind object decreases, and a height from the upper surface of the third kind object to the upper end of the first kind object decreases, as the distance of the first kind objects from the virtual camera decreases. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the deformation is performed by changing the length or the height so as to be proportional to a distance from the virtual camera or a square of the distance. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the deformation is performed by changing the length or the height between a lower limit and an upper limit.
However, Fujiwara explicitly teaches at FIG. 6 and Paragraph 0080 the claim limitation that the deformation is performed by changing the length or the height between a lower limit and an upper limit. 
Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US-PGPUB No. 2013/0265217 (hereinafter Sakaguchi) in view of Maeta et al. US-PGPUB No. 2012/0146992 (hereinafter Maeta); Fujiwara et al. US-PGPUB No. 2007/0018974 (hereinafter Fujiwara) and Imanishi et al. US-PGPUB No. 2011/0032374 (hereinafter Imanishi). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the distance is a horizontal distance in a horizontal direction perpendicular to a direction of a line of sight of the virtual camera.
Maeta further teaches at FIG. 6 and FIG. 13 the claim limitation that the distance is a horizontal distance in a horizontal direction perpendicular to a direction of a line of sight of the virtual camera. 

Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the distance is a three-dimensional distance from the virtual camera. 
Maeta further teaches at FIG. 6 and FIG. 13 the claim limitation that the distance is a three-dimensional distance from the virtual camera. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Sakaguchi’s virtual camera to have incorporated the functionality of Maeta’s virtual camera so that the virtual objects having a distance from the virtual camera will go away from the virtual camera when the virtual camera moves. One of the ordinary skill in the art would have controlled the virtual objects in the view range of the virtual camera.
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the distance is a horizontal distance in a horizontal direction perpendicular to a direction of a line of sight of the virtual camera or a three-dimensional distance from the virtual camera, and the first object control processing is performed that 
Maeta further teaches at FIG. 6 and FIG. 13 the claim limitation that the distance is a horizontal distance in a horizontal direction perpendicular to a direction of a line of sight of the virtual camera or a three-dimensional distance from the virtual camera, and the first object control processing is performed that deforms, according to a predetermined rule, the plurality of first kind objects according to the horizontal distance or the three-dimensional distance so as to go away from the virtual camera. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Sakaguchi’s virtual camera to have incorporated the functionality of Maeta’s virtual camera so that the virtual objects having a distance from the virtual camera will go away from the virtual camera when the virtual camera moves. One of the ordinary skill in the art would have controlled the virtual objects in the view range of the virtual camera.
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the second kind object is a player object.
However, Maeta further teaches the claim limitation that the second kind object is a player object ( 
Maeta teaches at Paragraph 0107 that the virtual camera 106, the aim object 105 and the own plane object 101 have moved forward. Maeta teaches at Paragraph 0111 that the virtual camera 106, the aim object 105 and the own plane object 101 in FIG. 6(1) have moved forward from the state shown in FIG. 5(1). Mae5ta teaches at Paragraph 0133 that the CPU 311 causes the virtual camera 106, the aim object 105 and the own plane object 101 in the virtual 3D space to automatically move in the forward direction. 
Maeta shows at FIG. 6 that the object 103c has moved out of the range of the virtual camera 106. Maeta teaches at FIG. 5 that the object 103 is hidden by the object 104 and is not rendered.
Maeta teaches at Paragraph 0031 that the user can operates the user object to move. Maeta teaches at Paragraph 0064 that the analog stick 15 acts as an input device for moving the predetermined object in the 3D virtual space.
Maeta teaches at Paragraph 0103 that another object that is ought to be hidden before an anterior object (an object on the virtual camera side) is not rendered.
Maeta teaches at Paragraph 0111 that the structure object 104 is outside of the imaging range of the virtual camera 106 and a mountain part of the topography object 102 approaches the own plane object 101).
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the second kind object is a player object.
However, Maeta further teaches the claim limitation that the second kind object is a player object ( 
Maeta teaches at Paragraph 0107 that the virtual camera 106, the aim object 105 and the own plane object 101 have moved forward. Maeta teaches at Paragraph 0111 that the virtual camera 106, the aim object 105 and the own plane object 101 in FIG. 6(1) have moved forward from the state shown in FIG. 5(1). Mae5ta teaches at Paragraph 0133 that the CPU 311 causes the virtual camera 106, the aim object 105 and the own plane object 101 in the virtual 3D space to automatically move in the forward direction. 
Maeta shows at FIG. 6 that the object 103c has moved out of the range of the virtual camera 106. Maeta teaches at FIG. 5 that the object 103 is hidden by the object 104 and is not rendered.
Maeta teaches at Paragraph 0031 that the user can operates the user object to move. Maeta teaches at Paragraph 0064 that the analog stick 15 acts as an input device for moving the predetermined object in the 3D virtual space.
Maeta teaches at Paragraph 0103 that another object that is ought to be hidden before an anterior object (an object on the virtual camera side) is not rendered.
Maeta teaches at Paragraph 0111 that the structure object 104 is outside of the imaging range of the virtual camera 106 and a mountain part of the topography object 102 approaches the own plane object 101).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613